Mr. President, Mr. Secretary-General and Distinguished Delegates,
Humanity has overcome a myriad of crises to date to build a civilization we live in today. Although we are now in the middle of the COVID-19 crisis, humanity will surely once again make astonishing strides toward a tomorrow that is different from today.
I would like to offer my deepest sympathies to the victims of COVID-19 and their bereaved families, and all of those around the world who are fighting the disease. My gratitude also goes out to the medical staff, frontline workers, and staff members of international organizations who are putting themselves at risk to protect the health of humanity.
The 75th Session of the UN General Assembly will go a long way toward triumphing over an unprecedented crisis. Let me extend my congratulations to you, Mr. Volkan Bozkir on your assumption of the Presidency. I have high hopes for your able leadership.
I would also like to express my respect to Secretary-General Antonio Guterres for his tireless efforts to resolve numerous global challenges from infectious diseases to peace, the economy, the environment and human rights.
Mr. President,
The COVID-19 crisis we face is upending daily lives of humanity and agitating even the world economy and international order. Just as the far-sighted leaders created the United Nations 75 years ago, it is high time that we pool our wisdom again to find our guiding star in this time of great transformation.
The Republic of Korea took key values of democracy and turned them into three main principles of infectious disease prevention — openness, transparency, and democracy, and the entire Korean people turned themselves into the main actors in infectious disease prevention efforts.
Korea also combined multilateralism with its community spirit, enabling people to practice the spirit of “freedom for all”. The Korean people protected their own safety by protecting that of neighbors. The Korean Government extended the scope of neighbors beyond its borders. By sharing infectious disease prevention equipment with other countries without closing borders, Korea is keeping our country and economy intact.
We learned that, in the end, what empowers Korea to weather the novel coronavirus was the very values cultivated by humanity and championed by the UN. The answer to overcoming COVID-19 is not far from us. It lies in returning to the spirit of the UN Charter, that is believing in universal values of humankind, and it lies in marching toward a more inclusive world through multilateral action.
The far-sighted leaders in the past created the UN, dreaming of a better world, and achieved a brilliant feat of promoting universal values of humankind. 
In the post-COVID-19 era, the UN should be tasked with spreading these universal values even further to resolve complex global challenges such as cooperation in healthcare, economic cooperation for sustainable development and climate action.
The battles each and every country has been fighting this year have clearly demonstrated that the crisis cannot be overcome by a single country alone, or without consideration of neighbors.
Today, with the UN assuming a new job in the post-COVID-19 era, I would like to address the importance of strengthening inclusiveness in international cooperation — a way to shape multilateralism in a way that makes everyone prosperous.
Mr. President,
Strengthening inclusiveness in international cooperation means leaving no one behind and achieving shared prosperity where everyone enjoys freedom. Domestically, it is reducing inequalities to ensure safety of one’s own and sustainable development together with neighbors. Internationally, it is taking into account the conditions and circumstances neighboring countries are put in while working with them to attain co-prosperity.
Nothing is more important than life and safety of humanity. It is evident that the UN’s idea of inclusive multilateralism will first be tested by whether it can distribute COVID-19 vaccines to all nations or not.
We must not only enhance international cooperation for developing vaccines and treatments but also guarantee their equitable access for all countries, once they are developed.
Through global funding, we should facilitate advance purchase of sufficient doses of vaccines for international organizations to ensure that impoverished and developing countries can also share in the benefits.
Korea is actively participating in the COVAX Facility led by the World Health Organization and Gavi.
Home to the headquarters of the International Vaccine Institute, Korea will provide active support to various activities geared towards developing and distributing affordable vaccines for developing countries.
As concerns remain over the possibility of the second and third wave of COVID-19, Korea will actively share its experiences accumulated from responding to COVID-19 and continue to work with the international community.
Like a tsunami that follows an earthquake, economic aftershocks are sweeping us. Border shutdowns and atrophied exchanges of people and goods make the global economic recovery harder.
Although it is indeed an extraordinarily difficult task, we must make the best of both worlds — preventing infectious disease and reviving the economy. Even in the midst of the COVID-19 crisis, we should strengthen multilateralism characterized by solidarity and cooperation, and bolster free trade system built upon international norms.
Korea has strived to safeguard global supply chain against disruptions and facilitate essential cross-border movement of people including business people.
Korea will share its development experience with developing countries and join the concerted global efforts to achieve UN sustainable development goals. In order to enhance inclusiveness that drives sustainable economy, we should break the matter of course that crisis begets widening inequalities and revive our economy in a way that leaves no one behind.
Korea has taken on a challenge of the Korean New Deal. Standing on the two pillars of Digital New Deal and Green New Deal, it marks a complete transformation of Korean economy and promises to render our society less unequal and more inclusive.
Korea will work with all nations to minimize effects of COVID-19 and hasten economic recovery, and actively participate in international cooperation to promote inclusive multilateralism the UN is seeking to accomplish.
September 7 was the International Day of Clean Air for blue skies, which was proposed by Korea and subsequently adopted at the United Nations. Once human activities came to a halt, blue skies re-emerged in parts of the world. The coronavirus has paradoxically given us hope that, with the efforts of countries and international society, humanity can restore a green Earth. With the UN playing a key role, I anticipate greater international cooperation take place in pursuit of building back better and greener.
Korea is playing an active role in establishing a new climate regime, for instance, by faithfully implementing the Paris Agreement. By renewing nationally determined contributions, we will submit to the UN our fresh national greenhouse gas reduction targets by 2030 by the end of this year. By devising a long-term low greenhouse gas emission development strategy, we will work with the international community in realizing a low-carbon society by 2050.
In order to respond to climate change with success, promoting inclusiveness in international cooperation is indispensable. It is impossible for developing countries still in the process of industrialization to instantly catch up with advanced economies that took centuries and decades in the making. Starting with recognizing the glaring gaps, developed countries should make greater efforts to find the optimal solution.
As a bridging state connecting developed and developing countries, Korea will actively participate in climate action and faithfully share its unique development experience with developing countries. Next year, Korea will hold the 2nd P4G Summit in Seoul, which will serve as an occasion to affirm the importance of global solidarity in responding to climate change.
The region in most urgent need of the spirit of the UN to realize world peace is the Korean Peninsula. The Republic of Korea has been steadfast in seeking inter- Korean reconciliation and is making relentless efforts to achieve denuclearization and establish permanent peace on the Korean Peninsula. With the support and encouragement extended by the international community, Korea was able to successfully host PyeongChang Olympic Winter Games as Peace Olympics joined by North Korea, and it led to three inter-Korean summit meetings. The US-North Korea summit brought by bold decisions from the leaders of the two sides proved that the peace process can progress through dialogue.
At the UN General Assembly last year, I presented the three principles to resolve issues related to the Korean War — zero tolerance for war, a mutual security guarantee and co-prosperity, and set out my vision to transform the Demilitarized Zone into an international peace zone. However, peace on the Korean Peninsula is still in the making and changes that used to brimming with hopes have stalled.
Yet, the Republic of Korea will continue the dialogue. What all of us need to do is to take one more step forward. My belief remains unchanged that we can achieve denuclearization and bring lasting peace on the Korean Peninsula with international community’s continued support and cooperation.
At the end of the day, the South and the North are bound by a single community of life, intertwined by mountains, rivers and seas stretching across the two sides. When one is exposed to infectious diseases or natural disasters, so is the other, requiring the two to cooperate to overcome these challenges. Inter-Korean cooperation in disease prevention and control and public health will also trigger dialogue and cooperation in the process of building a peaceful Korean Peninsula.
Today, the world is expanding the concept of security from traditional security of preserving territorial integrity to comprehensive security. The world has been joining forces to respond to non-traditional security threats from disasters and catastrophes to terrorism and cyber security, and to fight international crimes. However, in the face of the COVID-19 crisis that poses greater threat to humanity than a war, we came to be acutely reminded that the safety of neighboring countries is directly linked to that of our own.
A single country can no longer manage the entirety of comprehensive security issues alone.
As protecting peace of one country and saving life of one person now requires cooperation that transcends borders, we need to equip ourselves with a multilateral security architecture.
So far, I have spoken about a peace economy that benefits both Koreas and makes everyone prosperous and stressed the need for inter-Korean cooperation in disaster response and healthcare.
Hoping that the international community views the issues surrounding the Korean Peninsula through the lens of more inclusive international cooperation, I propose today launching a Northeast Asia Cooperation Initiative for Infectious Disease Control and Public Health, whereby North Korea participates as a member along with China, Japan, Mongolia and the Republic of Korea.
A cooperative architecture that guarantees collective protection of life and safety will lay the groundwork for North Korea to have its security guaranteed by engaging with the international community.
In particular, this year marks the 70th anniversary of the outbreak of the Korean War. Time has come to remove the tragedy lingering on the Korean Peninsula. The War must end, completely and for good.
Peace on the Korean Peninsula will guarantee peace in Northeast Asia as a whole and, going one step further, bring positive changes to the world order as well. I believe it begins with declaring an end to the War, an act that can affirm mutual commitments to peace. I hope that the UN and the international community provide support so that we can advance into an era of reconciliation and prosperity through the end-of-war declaration. The end-of-war declaration will, indeed, open the door to complete denuclearization and permanent peace regime on the Korean Peninsula.
It is not only Korea’s response to COVID-19 but also the invaluable lessons Korea will be gaining from institutionalizing peace that Korea wishes to share with the rest of the world. This way, we will be able to buttress UN’s efforts at the forefront to fulfill its purpose to maintain international peace through collective measures.
Mr. President, Mr. Secretary-General and Distinguished Delegates,
COVID-19 has showed us how closely interconnected the world is, and humanity will, in the end, head into an era of solidarity and cooperation.
We have to prepare for the future, and at the same time, change the world we live in today. If people start with small things, each and every one’s actions will unite and culminate in the “freedom for all” today.
I would like to ask the UN, from this moment onward, to be the center of inclusive international cooperation in the new era.
Thank you.